Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 3/21/2022 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kim on June 2, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A household dishwasher, comprising:
	a body having a washing chamber therein, wherein the washing chamber comprises an interior volume in which dishes can be washed;
	a door disposed on the body;
	a washing water spray nozzle module
	a steam generator disposed in the washing chamber for supplying steam into the washing chamber using [[the]] washing water supplied from the washing water spray nozzle module;
	an induction module into the washing chamber, wherein the induction module is disposed on multiple sides of the washing chamber;
	an ultrasonic vibration module disposed on a surface of the washing chamber for applying ultrasonic vibration to [[the]] washing water in the washing chamber to perform ultrasonic washing; and
	a controller disposed in the body for controlling a washing process of the household dishwasher in response to washing order signals from a user, 
	wherein the controller is configured to cause the dishwasher to execute the following dishwashing method:
	(a) fill the washing chamber with 5 to 300ml of washing water through the washing water spray nozzle module and then steeping the dishes by generating steam via the steam generator;
	(b) after the step (a), fill 50 to 80% of the interior volume of the washing chamber with washing water through the washing water spray nozzle module and then washing the dishes by boiling the washing water that was used to fill 50 to 80% of the interior volume of the washing chamber, wherein the boiling is performed via the induction module;
	(c) after the step (b), perform ultrasonic washing by applying ultrasonic vibration to [[the]] washing water in the washing chamber through the ultrasonic vibration module;
	(d) after the step (c), stop operation of the ultrasonic vibration module, discharge contaminated washing water from the washing chamber, and then rinse the dishes by spraying or filling washing water in the washing chamber through the washing water supply nozzle module; and
	(e) after the step (d), fill the washing chamber with 5 to 300ml of washing water through the washing water spray nozzle module and then sterilize the dishes by generating steam through the steam generator.
Amend claim 2 as follows: The household dishwasher of claim 1, wherein the washing water spray nozzle module is disposed at a top of the washing chamber.
Amend claim 3 as follows: The household dishwasher of claim 1, wherein the induction module is disposed on each of three sides
Amend claim 5 as follows: The household dishwasher of claim 1, further comprising:
	a dish sterilization ultraviolet (UV) lamp
	a filter sterilization ultraviolet (UV) lamp disposed in a drain formed in the washing chamber, wherein the filter sterilization ultraviolet (UV) lamp prevents contamination of a filter.  
Amend claim 6 as follows: A method of operating a household dishwasher including a body having a washing chamber that comprises an interior volume in which dishes can be washed, a door disposed on the body, a washing water spray nozzle module multiple sides of the washing chamber and configured to heat washing water supplied [[in]] into the washing chamber, an ultrasonic vibration module disposed on a surface of the washing chamber for applying ultrasonic vibration to [[the]] washing water in the washing chamber to perform ultrasonic washing, and a controller disposed in the body for controlling a washing process of the household dishwasher in response to washing order signals from a user, the method comprising the steps of:
	(a) filling the washing chamber with 5 to 300ml of washing water through the washing water spray nozzle module and then steeping the dishes by generating steam via the steam generator;
	(b) after the step (a), filling 50 to 80% of the interior volume of the washing chamber with washing water through the washing water spray nozzle module and then washing the dishes by boiling the washing water that was used to fill 50 to 80% of the interior volume of the washing chamber, wherein the boiling is performed via the induction module;
	(c) after the step (b), performing ultrasonic washing by applying ultrasonic vibration to [[the]] washing water in the washing chamber through the ultrasonic vibration module;
	(d) after the step (c), stopping operation of the ultrasonic vibration module, discharging contaminated washing water from the washing chamber, and then rinsing the dishes by spraying or filling washing water in the washing chamber through the washing water supply nozzle module; and
	(e) after the step (d), filing the washing chamber with 5 to 300ml of washing water through the washing water spray nozzle module and then sterilizing then dishes by generating steam through the steam generator.
Cancel Claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 6, which are the independent claims.
With regard to claim 1, the most relevant prior art the combination of JP04-325135 by Hagiwara in view of U.S. 2010/0154830 by Lau in view of U.S. 2009/0071514 by Roth used to reject claim 1 in the Non-Final Rejection dated 12/21/2021.  The combination of Hagiwara in view of Lau in view of Roth fails to teach the recited induction module is disposed on multiple sides of the recited washing chamber, and the combination of Hagiwara in view of Lau in view of Roth fails to teach that the recited controller is configured to cause the dishwasher to execute the dishwashing method recited in claim 1, wherein 50 to 80% of the interior volume of the washing chamber is filled with washing water through the recited washing water spray nozzle module and then the dishes are washed by boiling the washing water that was used to fill 50 to 80% of the interior volume of the washing chamber, wherein the boiling is performed via the induction module.  The reviewed prior art fails to provide motivation to modify the apparatus of Hagiwara in view of Lau in view of Roth to arrive at the apparatus recited by claim 1.
With regard to claim 6, the most relevant prior art is JP04-325135 by Hagiwara, which was discussed in the Non-Final Rejection dated 12/21/2021.  Hagiwara fails to teach having an induction module disposed on multiple sides of the recited washing chamber, and Hagiwara fails to teach a step of filling 50 to 80% of the interior volume of the washing chamber with washing water through the recited washing water spray nozzle module and then washing the dishes by boiling the washing water that was used to fill 50 to 80% of the interior volume of the washing chamber, wherein the boiling is performed via the induction module.  The reviewed prior art fails to provide motivation to modify the method of Hagiwara in view of Lau in view of Roth to arrive at the method recited by claim 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
June 4, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714